                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

JORGE FLORES,

       Plaintiff,

v.                                                                      Civ. No. 19‐331 GJF

NANCY A. BERRYHILL, Acting
Commissioner of the Social Security
Administration,

       Defendant.

           ORDER DENYING MOTION TO PROCEED IN FORMA PAUPERIS

       This matter is before the Court upon Plaintiff Jorge Flores’s “Financial Affidavit,

Application to Proceed in Forma Pauperis and Order (28 U.S.C. § 1915)” (“Motion”), filed April

9, 2019. ECF 3. In this Motion, Plaintiff asserts that he is unable to prepay fees and costs in this

case and asks to proceed without the advance payment thereof.

       Having reviewed Plaintiff’s affidavit, the Court concludes that the Motion should be

denied. In making this determination, the Court notes that it has the discretion to “authorize the

commencement . . . of any suit . . . without prepayment of fees or security therefore, by a person

who submits an affidavit that includes a statement of all assets [the person] possesses [and] that

the person is unable to pay such fees or give security therefore.” 28 U.S.C. § 1915(a)(1). A review

of Plaintiff’s affidavit, however, reveals that he has a net monthly income of $862.00, has

$1,100.00 in his bank accounts, owns a mortgage-free home worth approximately $147,000.00,

and also owns a 1993 Ford Ranger with an estimated value of $1,000.00. Although Plaintiff claims

monthly expenses of $940.16, an amount that exceeds his monthly income, the Court finds that

Plaintiff’s home equity and bank accounts place him firmly outside the category of those whom

the Court excuses from prepaying the $400 filing fee.
       Consequently, this Court finds and concludes that Plaintiff has not established that he is

unable to pay the required filing fee or that doing so will cause him substantial hardship.

       IT IS ORDERED that Plaintiff’s Motion is DENIED.

       IT IS FURTHER ORDERED that Plaintiff shall pay the Court’s filing fee not later than

April 30, 2019. Plaintiff is cautioned that failure to comply may result in dismissal of this case

without prejudice.

       IT IS SO ORDERED.




                                              ________________________________________
                                              THE HONORABLE GREGORY J. FOURATT
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
